Citation Nr: 1450255	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  12-17 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for essential hypertension.

2.  Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease and degenerative joint disease of the thoracolumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel




INTRODUCTION

The Veteran served on active duty with the United States Army from September 1982 to October 2009.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The February 2010 rating decision granted service connection for essential hypertension, and assigned a noncompensable evaluation effective November 1, 2009, and granted service connection for degenerative disc disease and degenerative joint disease of the thoracolumbar spine, and assigned a 10 percent evaluation effective November 1, 2009.

A claim for an increased rating also includes a claim for a finding of total disability based on individual unemployability (TDIU) where there is also evidence of unemployment due to disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As there is no evidence or allegation in the record that his hypertension or back disability rendered the Veteran unemployable at any time during the course of this appeal, a TDIU claim is not inferred.

The Board has reviewed the Veteran's electronic records maintained in his electronic Virtual VA claims file and his electronic records in the Veterans Benefits Management System (VBMS) file to ensure consideration of the totality of the evidence.

The issue of entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease and degenerative joint disease of the thoracolumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

The Veteran's hypertension is not productive of diastolic pressure predominately 100 or more, or systolic pressure predominantly 160 or more; there is no history of diastolic pressures at or above 100.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for essential hypertension are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The appeal arises from the Veteran's disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

Regarding the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records and identified private medical treatment records have been obtained or provided by the Veteran.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

VA examinations were conducted in September 2009 and April 2013.  The September 2009 and April 2013 VA examinations are adequate as they are predicated on the results of adequate and complete physical examinations.  Although the April 2013 hypertension examination did not include a review of the Veteran's claims file, the examiner reviewed the Veteran's medical records.  Additionally, complete clinical findings pertinent to the applicable criteria for rating the Veteran's increased evaluation claim were provided.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Accordingly, the VA examinations are adequate for adjudication.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Hypertension

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

The Veteran's essential hypertension is rated under Diagnostic Code 7101, which provides that a 10 percent evaluation is awarded when diastolic pressure (the bottom number) is predominantly 100 or more, or; systolic pressure (the top number) is predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  If diastolic pressure is predominantly 110 or more, or systolic pressure predominantly 200 or more, a 20 percent rating is assigned.  Diastolic pressures of 120 warrant a 40 percent evaluation, while diastolic pressures of 130 are rated 60 percent disabling.  38 C.F.R. § 4.104, Diagnostic Code 7101.

A September 2009 pre-discharge VA examination noted that a 5 day blood pressure check showed elevated readings of  and 141/92, 140/89, 138/90 in April 2009.  Other abnormal readings included 140/82 in March 1994; 160/70 in April 1994; 157/75 in January 1995; 138/98 in April 1997; 148/92 in November 1997; 141/74 and 155/70 in December 1998; and 150/89 in April 2000.  The examiner diagnosed the Veteran with essential hypertension and stated that his hypertension was stable and that he had no current treatments.  There were no significant effects on usual occupation and no effects on usual daily activities.  

Medical records from Fort Belvoir Community Hospital show blood pressure readings of 140/90, 158/88, and 137/88 in September 2009; 127/78 and 148/90 in October 2009; 141/85 in January 2010; 145/82 in May 2010; 124/78 and 144/86 in June 2010; in September 2010, the systolic pressure reading was illegible, and the diastolic reading was 87; 127/76 in February 2011; 148/57 and 149/91 in January 2012; 138/83 in April 2012.

The Veteran also underwent a VA examination in April 2013.  He was diagnosed with hypertension, and it was noted that the Veteran takes continuous medication for treatment.  Current blood pressure readings were 147/85, 129/82, and 126/85.  The examiner also noted that the Veteran's hypertension did not impact his ability to work.

Based on a review of the evidence, the Board concludes that an initial compensable rating is not warranted.  The evidence does not show diastolic blood pressure predominantly 100 or more or systolic pressure predominantly 160 or more at any time during the appeal period.  The Veteran does currently require continuous medication, but there is no evidence that the he has a history of diastolic blood pressure predominantly 100 or more or systolic pressure predominantly 160 or more.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.

The Board acknowledges the Veteran's contentions that his symptoms warrant a compensable evaluation.  The Veteran is competent to report as to the symptoms he experiences and their history.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the Board finds that the Veteran's statements are outweighed by the objective examinations and specific testing provided by medical professionals with training and expertise, which show that he does not have the diastolic and systolic blood pressure readings required for a compensable evaluation  under the rating criteria.  Accordingly, the Board concludes that an initial compensable evaluation is not warranted.  38 C.F.R. § 4.3.

Extraschedular Consideration

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.  If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board finds that the rating criteria contemplate the Veteran's hypertension disability, which is manifested by objective findings of elevated blood pressure readings for which use of continuous medication is currently required for control.  These manifestations are contemplated in the applicable rating criteria.  Also, as discussed above, there are higher ratings available for hypertension, but the Veteran's disabilities are not productive of such manifestations.  The September 2009 VA examiner also found that there were no significant effects on usual occupation and no effects on usual daily activities, and the April 2013 VA examiner found that the Veteran's hypertension did not impact his ability to work.

In sum, the Board finds that the Veteran has not described functional effects that are exceptional or not otherwise contemplated by the assigned schedular evaluation.  The rating criteria are therefore adequate to evaluate the Veteran's hypertension disability and referral for consideration of an extraschedular rating is not warranted.


ORDER

An initial compensable evaluation for essential hypertension is denied.


REMAND

Regarding the Veteran's claim for an initial evaluation in excess of 10 percent for degenerative disc disease and degenerative joint disease of the thoracolumbar spine, the Veteran was most recently afforded a VA examination in April 2013.  Unfortunately, the Board finds that the examination report is inadequate for rating purposes.  In the examination report, the Veteran described having flare-ups which impacted the function of his thoracolumbar spine, and complained of radiation to the right buttock and back of right thigh.  However, in the same examination, the examiner indicated that there was no evidence of radiculopathy, or any neurological loss or dysfunction.  Also, a March 2012 radiological examination report from Fort Belvoir Community Hospital notes the Veteran having low back pain and radiation into right buttock.  To ensure that VA has met its duty to assist, the Board finds that an additional VA medical examination is necessary to obtain current findings that accurately detail the current nature and severity the service-connected back  disability.  38 C.F.R. § 3.159(c)(4).          

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA spine examination to determine the nature and current level of severity of his service-connected degenerative disc disease and degenerative joint disease of the thoracolumbar spine.  All indicated studies, including radiological testing, should be conducted.  The entire claims folder (both the Veteran's Virtual VA eFolder and any records contained in the VBMS file) must be made available to and reviewed by the examiner.  The examiner should fully set forth all current complaints, pertinent clinical findings, and diagnoses.  A complete medical history should be elicited.

The examiner should perform full range of motion studies and testing on repetitive use and comment on the functional limitations of the service-connected disability caused by pain, flare-ups of pain, weakness, fatigability, and incoordination.  To the extent practical, any additional functional limitation should be expressed as limitation of motion.  The examiner should also specifically assess the severity of all neurological symptomatology associated with the Veteran's service-connected back disability.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge or by a deficiency in the record or the examiner.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


